To dissolve an injunction restraining the issue of bonds, under Act. No. 295, Local Acts 1895.
Granted, without costs, July 2, 1895.
Held, (1) where a statute provides for calling a meeting of county supervisors by giving a written notice to each of them, it will be presumed that their meeting was legally called, and one attacking its validity must prove that the notices were not given.
(2) Proof of service of such notice need not.be filed with the board or recorded on the record of its proceedings in the absence of a statutory provision.
(3) An election determining that a county building shall be built is not invalid on the ground of corruption because workmen were urged to vote for it on the ground that it would furnish them employment.